Case: 19-10183        Document: 00515539941             Page: 1      Date Filed: 08/25/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 25, 2020
                                    No. 19-10183                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


 In the Matter of: William Paul Burch,

                                                                                  Debtor,


 William Paul Burch,

                                                                              Appellant,

                                          versus

 Areya Holder Aurzada,

                                                                                Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-611


 Before Clement, Elrod, and Haynes, Circuit Judges.
 Per Curiam:*



         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-10183      Document: 00515539941         Page: 2     Date Filed: 08/25/2020




                                   No. 19-10183


        William Paul Burch moves for leave to proceed in forma pauperis
 (IFP) from the district court’s denial of his appeal from the denial of a motion
 to recuse filed in a bankruptcy proceeding. He challenges the determination
 that the bankruptcy court judge was not biased and prejudiced. He also
 contests the district court’s decision to permit the Trustee to intervene and
 oppose his appeal from the denial of his recusal motion.
        Typically, to obtain leave to proceed IFP on appeal, a movant must
 show financial eligibility and the existence of a nonfrivolous appellate issue.
 28 U.S.C. § 1915(a)(1); see Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
 To establish that there is a nonfrivolous issue for appeal, a movant must show
 that the appeal “involves legal points arguable on their merits (and therefore
 not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
 quotation marks and citation omitted). We need not decide the financial
 circumstances, because we conclude that Burch fails to raise a nonfrivolous
 argument on appeal.
        Burch argues that the district court incorrectly affirmed the denial of
 his motion to recuse the bankruptcy court judge. We review the denial of a
 recusal motion for abuse of discretion. United States v. Anderson, 160 F.3d
 231, 233 (5th Cir. 1998).
        Under 28 U.S.C. § 455(a), a federal judge must disqualify himself in
 any proceeding where his impartiality might reasonably be questioned. §
 455(a); Anderson, 160 F.3d at 233. Moreover, under § 455(b)(1), a judge must
 recuse himself where he has “a personal bias or prejudice concerning a party,
 or personal knowledge of disputed evidentiary facts concerning the
 proceeding.” § 455(b)(1); United States v. Mizell, 88 F.3d 288, 299 (5th Cir.
 1996). While the subsections are similar, § 455(a) regards the general
 appearance of impartiality, whereas § 455(b)(1) concerns specific cases of
 conflict of interest and requires a showing of actual personal bias. See Liteky




                                        2
Case: 19-10183      Document: 00515539941        Page: 3     Date Filed: 08/25/2020




                                  No. 19-10183


 v. United States, 510 U.S. 540, 548 (1994); Patterson v. Mobile Oil Corp., 335
 F.3d 476, 484 (5th Cir. 2003). Bankruptcy judges are governed by § 455. See
 Fed. R. Bankr. P. 5004.
        Burch has not shown that the impartiality of the judge reasonably
 might be questioned or that the judge had an actual personal bias against him.
 See § 455(a) & (b); Patterson, 335 F.3d at 484; Mizell, 88 F.3d at 299. Thus,
 he has not demonstrated that the disposition of his recusal motion gives rise
 to a nonfrivolous appellate issue.
        He also challenges the Trustee’s intervention. His contention that
 the Trustee intervened to protect her interests and conceal her misdeeds is
 conclusory, unsupported, and speculative. Thus, he has not presented a
 nonfrivolous appellate issue as to the intervention of the Trustee.
        Accordingly, the motion for IFP is DENIED, and this case is
 DISMISSED as frivolous.




                                       3